Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00045-CV

                                       Malcolm WHITAKER,
                                             Appellant

                                                 v.

                                        Mildred MIHALSKI,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-16909
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 12, 2020

DISMISSED

           Appellant Malcolm Whitaker filed a joint motion to dismiss, requesting that this court

dismiss his appeal. The motion states that the parties have reached an agreement to compromise

and settle their differences in this case. Appellee Mildred Mihalski joined in the motion. See TEX.

R. APP. P. 10.3(a). Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM